DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 2, 3, 7, 8, 11, 12 are amended. 
Claims 1, 6 and 10 have been cancelled.
Claims 4, 5, 9 and 13 have been previously presented.
Claims 14-17 have been added.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claims 2, 3, 7, 8 and 11, though Morimoto(US 2015/0015461) teaches a predetermined tilt with respect to acceleration detected by an acceleration sensor provided in a portable device (0062 lines 1-12) and adjusting a tilt based on an identified predetermined tilt (0067 lines 1-8), Morimoto fails to teach a tilt adjusting image for adjusting a tilt of a spectacle-type electronic device, based on an image of a wearer of the spectacle-type electronic device captured by the portable device and the predetermined tilt that is identified; and a third step performing a calibration of a second acceleration sensor provided in the spectacle-type electronic device under a condition that a tilt of the spectacle-type electronic device is adjusted, wherein the first step identifies a horizontal direction as the predetermined tilt with respect to the gravity direction, and the second step displays on the display the tilt adjusting image that simultaneously includes the image that is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 04/09/21, with respect to claims 2-5, 7-9 and 11-17 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 103 rejection of claims 1, 6 and 10 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931.  The examiner can normally be reached on Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Said Broome/Primary Examiner, Art Unit 2699